DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 7-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Springmann reference (discussed in greater detail infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Springmann to satisfy each of the pertinent limitations, as such modifications would be likely to render the Springmann assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claim 1 recitation of “inserting, into the cut and as an inserted portion, a portion of a connection piece that is attached to the sheet” is unclear.  Exactly what structure/configuration is sought?  Do Applicants simply intend to recite “inserting into the cut, a portion of a connection piece”?  Please review/revise/clarify.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claim 2 recites the limitation "the sheet retained on a retaining stand"; ii) claim 5 recites the limitation “both surfaces of the portion of the single connection piece”; iii) claims 6, 8 and 19-20 recite the limitation “each surface of the connection piece”; iv) claim 15 recites the limitation “each surface of a non-insertion part of the connection piece”.
The claim 13 recitation of “wherein the plurality of sheets are bound via the connection piece” is unclear, as it is unknown whether the plurality of sheets need to simply be bound to each other via said connection piece, or alternatively, bound to the earlier recited “bookbinding article” via said connection piece.  Please review/revise/clarify.  
The claim 17 recitation of “the respective connection pieces of the two connection pieces” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claims 3-4, 9-12, 14, 16 and 18 are rejected as depending (directly or indirectly) from rejected independent claims 1 and 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0144651 to Springmann (“Springmann”).
	Regarding claim 1, Springmann anticipates a method for processing (para. 1) a sheet (e.g. data sheet 5, as shown in figs. 1 and 3) for bookbinding (e.g. being bound into security/value document 1, as shown in fig. 3), the method comprising: i) forming (e.g. removing auxiliary piece 8, as shown in fig. 1c) a cut (e.g. gap 7a) that divides a thickness (fig. 1c; note the manner in which the resultant gap 7a exists in the middle of the thickness dimension of data sheet 5) of the sheet (5) in a binding-side side surface (e.g. edge 6) of the sheet (5); ii) inserting, into (figs. 1d-e) the cut (7a) and as an inserted portion (figs. 1d-e), a portion (e.g. region 9, as shown in figs. 1d-e) of a connection piece (e.g. cover tab 10) that is attached to (fig. 1e) the sheet (5), and functions as a hinge (compare figs. 1 and 3) in a book-bound state (fig. 3); and iii) joining the portion (9) of the connection piece (10) inserted into (figs. 1d-3) the cut (7a) to the sheet (5).
	Regarding claim 2, Springmann anticipates the method according to claim 1, i) wherein the cut (7a) is formed, by a cutter (per para. 12, auxiliary piece 8 shown in fig. 1c may be formed via cutting), as a slit-shaped cut (fig. 1c) along the binding-side side surface (6) with a predetermined depth (e.g. the depth shown in figs. 1c-d), and ii) wherein the slit-shaped cut divides the thickness (fig. 1c) of the sheet (5) into two (figs. 1c-d) in the binding-side side surface (6) of the sheet (5) retained on a retaining stand (see the rejection under 35 USC 112, set forth supra).
	Regarding claim 4, Springmann anticipates the method according to claim 1, wherein the connection piece (10) includes a film base material (figs. 1d-e; note the filmic nature/appearance of cover tab 10).
	Regarding claim 5, Springmann anticipates the method according to claim 1, i) wherein a portion (9) of a single connection piece (10) is inserted into (figs. 1d-e) the cut (7a) of the sheet (5), ii) wherein 
	Regarding claim 6, Springmann anticipates the method according to claim 1, wherein the connection piece (10) is provided with a spacer member (e.g. the glue discussed at para. 13) on each surface of the connection piece (10) at a predetermined distance (e.g. zero distance), from the inserted portion (9) of the connection piece (10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Springmann.

	Springmann figs. 1 and 3 do not disclose a plurality of such sheets (5).
	However, Springmann para. 2 indicates that it is known in the art to include a plurality of data sheets.
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a plurality of instances of the data sheet 5 within Springmann’s security/value document 1, in order to provide the benefit of yielding a resultant assembly capable of providing space for an increased amount of individualized/personalized information.
	Regarding claim 14, Springmann discloses the bookbinding article according to claim 13, wherein the connection piece (10) includes a flexible film base material (figs. 1d-e; note the filmic nature/appearance of cover tab 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637